Case: 17-12421       Date Filed: 07/19/2018       Page: 1 of 23




                                                                                  [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-12421
                              ________________________

                      D.C. Docket No. 3:16-cv-00074-DHB-BKE



THOMAS W. SIKES,

                                                         Plaintiff - Appellant,

versus

UNITED STATES DEPARTMENT OF THE NAVY,

                                                         Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                       (July 19, 2018)

Before MARTIN, JULIE CARNES, and O’SCANNLAIN, * Circuit Judges.


   *
      Honorable Diarmuid F. O’Scannlain, United States Circuit Judge for the Ninth Circuit,
sitting by designation.
             Case: 17-12421       Date Filed: 07/19/2018   Page: 2 of 23


O’SCANNLAIN, Circuit Judge:

      We must decide whether the United States Department of the Navy

improperly withheld documents related to the suicide of Admiral J.M. Boorda in

response to a request made under the Freedom of Information Act.

                                           I

      In 1996, United States Navy Admiral J.M. Boorda, then Chief of Naval

Operations, committed suicide in Washington, D.C. He left two suicide notes at

his home: one addressed to his sailors, which the Navy later released publicly, and

one to his wife, which has not been released. These documents were found by

Naval investigators and added to the Navy’s investigative file for Adm. Boorda’s

death, as were a number of other documents, including six pages of handwritten

notes regarding official business found in the backseat of Adm. Boorda’s official

vehicle (the “backseat notes”).

      Thomas Sikes asserts that he is working on a book about the pressures of

holding military office, in which Adm. Boorda’s death will feature prominently.

For years, he has sought to obtain from the Navy copies of various records related

to Adm. Boorda’s suicide, including both the backseat notes and the suicide note to

Adm. Boorda’s wife.




                                           2
                Case: 17-12421   Date Filed: 07/19/2018   Page: 3 of 23


                                          A

      In August 2011, Sikes filed two requests with the Navy under the Freedom

of Information Act (FOIA) asking for certain documents related to Adm. Boorda.

Request 1 asked for a list of the individuals who were invited to or who attended

the ceremony during which Adm. Boorda took office as Chief of Naval

Operations. The Navy gave Sikes that list but with many of the names redacted.

Request 2 asked for copies of all documents found by Naval investigators in Adm.

Boorda’s vehicle the day he died, including the backseat notes. The Navy refused

to provide those documents, arguing that they were seized during the course of an

investigation and were therefore not agency records.

      In May 2012, Sikes filed suit against the Navy, asking that it be ordered to

produce the documents responsive to Requests 1 and 2. Little over a month into

litigation, the Navy gave Sikes eleven pages of material (including the backseat

notes) in response to Request 2 and moved to dismiss Sikes’s corresponding claim

as moot. The district granted the motion, finding that “all of the documents

responsive to Plaintiff’s FOIA Request 2 have been disclosed.” Sikes later asked

that the Navy provide some additional verification that it had indeed given him

everything within the scope of Request 2, but the Navy never provided such

verification.




                                          3
             Case: 17-12421     Date Filed: 07/19/2018   Page: 4 of 23


      The parties continued to litigate Sikes’s Request 1 until the court ultimately

granted summary judgment to Sikes and ordered the Navy to give him an

unredacted copy of the attendee list. See Order Granting Motion for Summary

Judgment in Part at 41, Sikes v. United States, No. 3:12-cv-00045 (S.D. Ga. Dec. 6,

2013) (“Sikes I”). In April 2014, the court entered final judgment and awarded

Sikes more than $45,000 in attorneys fees. Neither party appealed.

                                         B

      In 2014, Sikes submitted eight more FOIA requests regarding Adm. Boorda,

many of which were redundant. Two requests (5 and 10) are pertinent to this

appeal.

      Request 5, submitted on April 30, 2014, asked for another copy of the

records that had been retrieved from Adm. Boorda’s car and given to Sikes in

response to his earlier Request 2. Specifically, Request 5 asked the Navy to

“furnish a complete copy of all material requested by me on August 26, 2011, in

[Request 2].” The request also complained that no Navy official had ever “attested

that the material previously furnished” in response to Request 2 “constituted all of

the documents in the Navy’s possession that came within the scope of” Request 2.

In response, the Navy provided no documents to Sikes, but asserted that a “review

of the investigative file has determined that you have been provided a complete

copy of all documents originally requested via [Request 2].” After Sikes filed an


                                          4
              Case: 17-12421     Date Filed: 07/19/2018   Page: 5 of 23


administrative appeal from the agency’s response, the Navy confirmed that it had

“again reviewed the investigative file and determined that the records provided . . .

in response to your request of August 26, 2011, were complete.” The Navy

asserted that FOIA did not require the agency “to conduct additional searches in

response to repetitive requests,” and further that Sikes’s demand for “certification”

of those earlier-disclosed materials had no basis under the statute.

      Request 10, submitted on November 10, 2014, asked for an unredacted copy

of the Navy’s 1996 Report of Investigation into Adm. Boorda’s suicide. In

response, the Navy gave Sikes a redacted version of that report. The Navy

withheld from the report a copy of the suicide note Adm. Boorda left at his home

for his wife, citing FOIA privacy exemptions. Sikes again filed an administrative

appeal with the Navy, arguing that the withholding of the suicide note was

improper, but to no avail.

                                          C

                                          1

      In September 2016, Sikes filed a second lawsuit against the Navy, which

stated two causes of action for improper withholding of agency records under

FOIA.

      With respect to Request 5, Sikes alleged that the Navy had improperly

withheld the materials found in Adm. Boorda’s car, including the backseat notes.


                                          5
                Case: 17-12421       Date Filed: 07/19/2018       Page: 6 of 23


Sikes’s complaint also detailed why he had requested those materials a second

time. Namely, he alleged that after the Navy gave him the backseat notes in 2012,

he received another memo from the Navy which stated that it had in fact destroyed

such notes in 1998. He alleged that he thus had reason to believe the Navy’s 2012

production of the purported notes was false or fraudulent. He sought to compel the

Navy to give him the notes once again, so that he could compare them to what he

was given in 2012.

       As to Request 10, Sikes alleged that the Navy had wrongfully withheld the

suicide note Adm. Boorda wrote to his wife. He alleged two bases for improper

withholding. First, he alleged that the Navy had previously disclosed the note by

publishing a blurry photo of it, and thus could no longer withhold it. Alternatively,

he alleged that the Navy had improperly withheld the note under FOIA’s privacy

exemptions, because public interest in the note outweighed the privacy interests of

Adm. Boorda and his family. He once again requested that the court compel the

Navy to produce an unredacted version of the suicide note to him. 1

                                                2

       The Navy moved to dismiss Sikes’s complaint both for lack of jurisdiction

and for failure to state a claim. The district court granted the motion, in effect
       1
          In the alternative to compelling production of the requested documents, Sikes asked the
court to compare such documents to putative copies of them that he possessed, and to certify
whether the Navy’s actual records matched his copies. He no longer seeks such remedy on
appeal.


                                                6
                Case: 17-12421       Date Filed: 07/19/2018       Page: 7 of 23


finding that Sikes had not sufficiently stated a claim for improper withholding of

either the materials from Adm. Boorda’s car or the suicide note. 2

       Regarding Sikes’s Request 5 claim, the court found that the Navy had not

withheld the materials from Adm. Boorda’s car (let alone improperly), because it

had already produced those same records in response to his earlier Request 2.

Regarding the Request 10 claim, the district court rejected Sikes’s contention that

the Navy had previously disclosed the contents of the suicide note by publishing an

illegible photo it. The court failed to address Sikes’s alternative contention that—

even if the suicide note had not previously been disclosed—the Navy’s

withholding of the note under FOIA’s privacy exemptions was improper.

       Sikes timely appealed.

                                                II

       Sikes first argues that the district court erred in dismissing his claim that, in

response to Request 5, the Navy improperly withheld the documents found in

       2
          The district court styled its dismissal as one for lack of subject matter jurisdiction,
because FOIA grants federal courts the authority to compel the production of agency records
only where such records have been “improperly withheld.” See 5 U.S.C. § 552(a)(4)(B); Alley v.
U.S. Dep’t of Health & Human Servs., 590 F.3d 1195, 1202 (11th Cir. 2009). The district
court’s analysis, however, turned on its assessment of the merits of Sikes’s claims of improper
withholding. That is, Sikes’s lawsuit certainly alleges that the Navy improperly withheld records
under FOIA; the district court dismissed the suit only after determining that such allegations are
meritless. Thus, despite the district court’s characterization of its order, it should properly be
viewed as one for failure to state a claim upon which relief may be granted. Cf. Main St. Legal
Servs., Inc. v. Nat’l Sec. Council, 811 F.3d 542, 566–67 (2d Cir. 2016) (concluding that the
elements of § 552(a)(4)(B) “reference remedial power, not subject-matter jurisdiction”).
        We review the district court’s dismissal of Sikes’s complaint de novo, taking the
allegations in the complaint as true. Thompson v. RelationServe Media, Inc., 610 F.3d 628, 633–
34 (11th Cir. 2010).
                                                7
              Case: 17-12421     Date Filed: 07/19/2018    Page: 8 of 23


Adm. Boorda’s car. FOIA generally requires agencies to make their records

available to the public upon request, subject to certain exemptions. See generally 5

U.S.C. § 552. It further gives federal courts power “to enjoin [an] agency from

withholding agency records and to order the production of any agency records

improperly withheld.” Id. § 552(a)(4)(B) (emphasis added); see GTE Sylvania,

Inc. v. Consumers Union of U.S., Inc., 445 U.S. 375, 384 (1980).

      There is no dispute that the Navy has records responsive to Request 5 and

that the Navy did not give such records to Sikes in response to his request. The

only question is whether those records were “improperly withheld” from Sikes,

given that the Navy had previously produced the same records to him in response

to his Request 2 in 2012.

                                           A

      The Navy argues that, because it had given Sikes the materials from Adm.

Boorda’s car years earlier, it did not withhold such records from him at all in

response to Request 5. We disagree.

      The Supreme Court has explained that, in FOIA, “Congress used the word

‘withheld’ only in its usual sense.” U.S. Dep’t of Justice v. Tax Analysts, 492 U.S.
136, 150 (1989) (internal quotation marks omitted). When an agency “refuse[s] to

grant [a person’s] requests for [records] in its files, it [has] undoubtedly ‘withheld’

[such records] in any reasonable sense of that term.” Id. This is true even if the


                                           8
               Case: 17-12421       Date Filed: 07/19/2018       Page: 9 of 23


agency knows the records are otherwise available to the requester. Indeed, an

agency has “‘withheld’ a document under its control when, in denying an

otherwise valid request, it directs the requester to a place outside of the agency

where the document may be” retrieved. Id. (emphasis added).

       Under this framework, there can be little doubt that the Navy withheld the

materials found in Adm. Boorda’s car in response to Sikes’s Request 5. Sikes

explicitly requested such materials, and the Navy acknowledges that it has them.

But, instead of giving the records to Sikes, the Navy has essentially told him that

he should already have access to them, based on what he had been given in 2012.

Still, even if that is true, the Navy itself gave nothing to Sikes in response to

Request 5. The Navy’s reliance on an outside source (Sikes himself) for the

availability of the records does not change the fact that it withheld such records

when asked for them. 3



       3
          The Navy’s contrary argument stems largely from its failure to appreciate that Request
5 was indeed an independent FOIA request rather than an attempt merely to reopen Sikes’s
Request 2 from years earlier. Even if the Navy produced records in satisfaction of Request 2, it
nevertheless withheld such records years later when they were again requested in the standalone
Request 5.
        We note that the circumstances might be different where an agency finds multiple copies
of the same document within the materials responsive to a FOIA request (or batch of
simultaneous requests). Thus, we do not mean to suggest that (and we do not decide whether) an
agency must necessarily give a requester every redundant copy of the same document when
responding to such a request. See, e.g., Jett v. FBI, 139 F. Supp. 3d 352, 364–65 (D.D.C. 2015)
(agency not required to give duplicate copies of same documents in responding to a FOIA
request). This, of course, is quite different from refusing to honor an independent FOIA request
simply because it seeks the same materials that were the subject of a different FOIA request
years earlier.
                                               9
             Case: 17-12421    Date Filed: 07/19/2018    Page: 10 of 23


                                         B

      The Navy further argues that, even if it technically withheld records in

response to Request 5, it was justified in doing so because Sikes had been given a

copy of the documents once before. This argument has some commonsense

appeal. Why, after all, should an agency be obliged repeatedly to give the same

materials to the same person? The problem for the Navy, however, is that FOIA

itself contains nothing that would allow an agency to withhold records simply

because it has previously given them to the requester.

                                         1

      FOIA provides that, “upon any request for records,” the agency “shall make

the records promptly available to any person,” subject to certain enumerated

exemptions. 5 U.S.C. § 552(a)(3)(A) (emphasis added). The Supreme Court has

explained that “[a]n agency must disclose agency records to any person under §

552(a) unless they may be withheld pursuant to one of the nine enumerated

exemptions listed in § 552(b).” Tax Analysts, 492 U.S. at 150–51 (internal

quotation marks omitted) (emphasis added). Those nine exemptions “are explicitly

exclusive,” and withheld “agency records which do not fall within one of the

exemptions are improperly withheld.” Id. at 151 (internal quotation marks

omitted). Yet, as the Navy must concede, none of the enumerated exemptions has




                                         10
               Case: 17-12421        Date Filed: 07/19/2018        Page: 11 of 23


anything to do with the situation where a person makes a second request for

materials he has already received.4

       The Navy argues that, even without an explicit exemption, an agency may

still be excused from fulfilling a FOIA request so long as it acts in good faith and

does not “unjustifiably suppress any information to cover [agency] mistakes or

irregularities.” Such a “good-faith” catch-all has no basis in the statute and would

undermine FOIA’s system of narrow and specifically identified exemptions.

Indeed, if an agency could simply withhold records for any fair reason, what would

be the point of an exhaustive list of enumerated exemptions? Unsurprisingly, the

Navy cites no case in support of such an overarching exemption, and in fact the

Supreme Court has rejected other attempts to insert exemptions into FOIA to

address an agency’s good-faith policy concerns. See, e.g., Milner v. Dep’t of Navy,

562 U.S. 562, 581 (2011) (refusing to allow exemption for “records whose release

would threaten the Nation’s vital interests”); Dep’t of Interior v. Klamath Water

Users Protective Ass’n, 532 U.S. 1, 15–16 (2001) (refusing to allow exemption for

documents whose release would “impair the [agency’s] performance of a specific

fiduciary obligation to protect the confidentiality of communications with tribes”).



       4
         The exemptions are for matters that are: (1) classified; (2) related solely to internal
personnel rules and practices; (3) specifically exempted from disclosure by statute; (4) trade
secrets or financial information; (5) privileged; (6) personally private personnel or medical files;
(7) various types of law-enforcement records; (8) related to the regulation of banks; or (9)
geological information concerning wells. 5 U.S.C. § 552(b).
                                                 11
             Case: 17-12421    Date Filed: 07/19/2018    Page: 12 of 23


      At most, the Navy notes that the Supreme Court has held that FOIA does not

require an agency to produce documents that are protected from disclosure by a

court injunction, even though the statute mentions no such exemption. See

generally GTE Sylvania, Inc., 445 U.S. at 375. But if such were not the case, the

agency would face two contradictory legal commands: either violate FOIA or

commit contempt of court. The Supreme Court’s reluctance to read FOIA to

impose mutually exclusive legal obligations on an agency has little to do with our

case, and it certainly does not support the imposition of the all-consuming good-

faith exemption the Navy now urges. As the Court later explained, GTE Sylvania

represents a “slight [departure] at best” from “FOIA’s self-contained exemption

scheme,” and it does not invite courts “to engage in balancing, based on public

availability and other factors, to determine whether there has been an unjustified

denial of information.” Tax Analysts, 492 U.S. at 155.

      Moreover, to allow an agency to deny a FOIA request merely because it

seeks records previously received would permit the agency to base its FOIA

decision on considerations that the Supreme Court has forbidden. For example, the

Navy’s proposed rule turns principally on who has asked for the records. The

Navy does not dispute that it would be obligated to produce the records again if

someone other than Sikes requested them. The Navy argues that Sikes’s second

request may be treated differently only because he also made the first request for


                                         12
               Case: 17-12421        Date Filed: 07/19/2018       Page: 13 of 23


such documents. But the Supreme Court has made clear that “the identity of the

requesting party has no bearing on the merits of his or her FOIA request.” U.S.

Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 771

(1989) (emphasis added); see also Nat’l Archives & Records Admin. v. Favish, 541
U.S. 157, 172 (2004) (“As a general rule, if the information is subject to disclosure,

it belongs to all.” (emphasis added)). Likewise, the Navy’s approach may require

the agency to consider the outside availability of the records to the requester.

Indeed, the Navy suggests that a duplicate request might be honored if the

requester needed to replace documents that had been lost or destroyed since he first

received them. But, once again, the Supreme Court has rejected the notion that an

agency may base its response to a FOIA request on the requester’s perceived

ability to retrieve the records from other sources. See Tax Analysts, 492 U.S. at

150, 155.

       In sum, the Navy has asked us to “read into the FOIA a disclosure

exemption that Congress did not itself provide,” id. at 154, and which would

require an agency to consider factors the Supreme Court has held are off-limits in

the FOIA context. We decline to do so.5


       5
          We also reject the Navy’s suggestion that an exception for repeated requests is
necessary to prevent agencies from being harassed by vexatious requests. Even if we could
inject an exemption into FOIA that the statute itself does not recognize, the Navy has failed to
demonstrate what is uniquely burdensome about the situation it posits. If someone wanted to
bother an agency through FOIA, the easiest way would seemingly be to file a succession of
requests for different material (which we would expect to be far more cumbersome as each
                                                13
               Case: 17-12421        Date Filed: 07/19/2018        Page: 14 of 23


                                                 C

       Finally, we reject the Navy’s argument that Sikes’s claim is precluded by the

parties’ prior litigation regarding Request 2. Specifically, the Navy argues that the

sufficiency of the Navy’s response to Sikes’s identical Request 2 was already

conclusively determined in Sikes I and therefore cannot be re-litigated now. See

generally In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir. 2001)

(discussing claim preclusion). The Navy is wrong, however, that Sikes’s claim

regarding Request 5 has anything to do with such determination.

       In Sikes I, the court determined that the eleven pages of records the Navy

gave Sikes in 2012 fully satisfied his Request 2. Sikes therefore may be precluded

from later arguing that such documents were not a complete response to Request 2.

And thus, if the Navy had responded to Sikes’s identical Request 5 by giving him

those same eleven pages, Sikes might be barred from arguing that the Navy should

have given him anything more. See Martin v. U.S. Dep’t of Justice, 488 F.3d 446,


would require the agency to conduct a new search, collection, and review of information). Yet,
the Navy does not suggest that FOIA somehow limits the number of different requests any
individual can make; it is unclear why the statute must therefore limit the number of similar
requests the individual can make.
         Moreover, FOIA already contains safeguards against the sort of vexatious conduct the
Navy describes, including the ability to charge requesters various fees for the cost of responding
to their requests, 5 U.S.C. § 552(a)(4)(A), and the ability to place frequently requested records in
an online FOIA library where later requests can be directed, see generally id. § 552(a)(2). If the
Navy has a complaint about the effectiveness of these measures or the potential to abuse the
substantive right Congress created, it ought to be directed to Congress itself. See Milner, 562
U.S. at 581 (“[T]he Government may of course seek relief from Congress. All we hold today is
that Congress has not enacted the FOIA exemption the Government desires. We leave to
Congress, as is appropriate, the question whether it should do so.” (citation omitted)).
                                                 14
               Case: 17-12421       Date Filed: 07/19/2018       Page: 15 of 23


453–55 (D.C. Cir. 2007) (requester precluded from re-litigating validity of

identical redactions made in response to duplicate FOIA request).

       But that is not what happened. Request 5 is an independent—albeit

duplicate—request, and the Navy gave Sikes no records in response to it. This

failure to provide any records at all is what Sikes argues violated FOIA. He does

not argue that the Navy must now give him something more than what he received

in 2012—in fact those same documents are exactly what he seeks. His goal is to

see whether the Navy will produce that same material now, not to challenge its

sufficiency if the Navy does so.

       Because Sikes’s claim does not challenge the adequacy of the Navy’s

production in response to Request 2, Sikes I’s determination of that issue is beside

the point. Sikes I did not consider the question presented here and nothing in such

case precludes Sikes’s claim. 6

                                               III

       Sikes also argues that the district court erred in dismissing his claim that, in

response to Request 10, the Navy improperly withheld Adm. Boorda’s suicide note

to his wife. The Navy defended its decision to withhold the note under FOIA’s


       6
         For these same reasons, Sikes’s claim is not moot simply because the Navy satisfied his
Request 2 in 2012. Once again, Request 5 is an independent request. His claim might be moot if
the Navy indeed produced the requested material in satisfaction of that new request. See Chilivis
v. SEC, 673 F.2d 1205, 1209–10 (11th Cir. 1982) (FOIA lawsuit becomes moot once agency
voluntarily provides requested records).


                                               15
              Case: 17-12421       Date Filed: 07/19/2018      Page: 16 of 23


privacy exemptions 6 and 7(C). Sikes alleges that such withholding was improper

because any privacy interests in the note might be outweighed by the public

interest in its disclosure—an argument the district court failed to address at all.

Sikes asks that the case be remanded so that the district court can consider such

argument in the first instance, and only after it reviews the contents of the withheld

note in camera. 7

                                              A

       There is no doubt that the district court erred in failing to consider Sikes’s

argument that the Navy cannot withhold the note pursuant to FOIA’s privacy

exemptions. It is the Navy’s burden to justify its decision to withhold the note on

the basis of the asserted FOIA exemptions, and the district court therefore had an

obligation to determine whether the claimed exemptions apply. See Stephenson v.

IRS, 629 F.2d 1140, 1144 (5th Cir. 1980). Indeed, even the Navy does not defend

the district court’s failure to address such argument.

       The Navy argues that we may nevertheless affirm the dismissal of Sikes’s

claim because the district court’s error was harmless. That is, the Navy argues that

there is no need to remand the case to the district court to consider Sikes’s

argument about the privacy exemptions, because it is clear that, as a matter of law,

such exemptions do apply. As explained below, we agree.

       7
         On appeal, Sikes has abandoned his claim that the suicide note cannot be withheld
because the Navy previously released a blurry photo of the note.
                                              16
               Case: 17-12421        Date Filed: 07/19/2018        Page: 17 of 23


                                                 B

       The Navy argues that the suicide note is excused from disclosure under

FOIA Exemption 7(C), 8 which covers “records or information compiled for law

enforcement purposes”9 if their production “could reasonably be expected to

constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C);

see Favish, 541 U.S. at 160. The Supreme Court has held that such exemption

protects the personal privacy of both the person to whom the information pertains

as well as his family—including specifically the privacy of surviving family

members who would object to the disclosure of “details surrounding their relative’s

death.” Id. at 171. We must balance the relevant privacy interests against the

public interest in disclosure. Id. The “only relevant public interest . . . is the extent

to which disclosure would serve the core purpose of the FOIA, which is

contributing significantly to public understanding of the operations or activities of

the government.” U.S. Dep’t of Defense v. Fed. Labor Relations Auth., 510 U.S.
487, 495 (1994) (internal quotation marks, alteration, and emphasis omitted).




       8
         On appeal, the Navy does not argue that the withholding was justified under FOIA
Exemption 6, a separate privacy protection which is generally less protective than 7(C). See
Reporters Comm., 489 U.S. at 756.
       9
         Sikes does not dispute that the Navy collected (and retains) the suicide note in its
investigation “for law enforcement purposes.”
                                                 17
             Case: 17-12421    Date Filed: 07/19/2018   Page: 18 of 23


                                         1

      The privacy interests in the withheld note are unquestionably strong. In

National Archives & Records Administration v. Favish, the Supreme Court upheld

the withholding of photographs of the scene of former White House lawyer

Vincent Foster’s suicide. See generally 541 U.S. at 164–76. In doing so, the

Supreme Court recognized the “weighty privacy interests” of family members

seeking to preserve their private memories of a deceased loved one and to “secure

their own refuge from a sensation-seeking culture for their own peace of mind and

tranquility.” Id. at 166–67, 171. The same interests apply here and to an even

greater degree. Indeed, the requested suicide note would intrude not only into the

memory of a deceased loved one, but more specifically into the intimate and

private relationship between Adm. Boorda and his wife. The note would reveal the

deeply personal sentiments Adm. Boorda chose to share with his wife in the last

moments of his life—quite likely to be a window into his most sincere reflections

on their relationship together. As the Navy puts it, Adm. Boorda and his wife

“have the strongest personal-privacy interest” in such matters. See also U.S. Dep’t

of State v. Ray, 502 U.S. 164, 175 (1991) (Exemption 6 protects “highly personal

information regarding marital and employment status, children, [and] living

conditions”); Reporters Comm., 489 U.S. at 769 (Exemption 7(C) recognizes “the




                                        18
               Case: 17-12421       Date Filed: 07/19/2018      Page: 19 of 23


privacy interest in keeping personal facts away from the public eye”).

Understandably, Sikes does not seriously dispute this characterization. 10

                                               2

       Such significant privacy interests “should yield only where exceptional

[public] interests militate in favor of disclosure.” Judicial Watch, Inc. v. Nat’l

Archives & Records Admin., 876 F.3d 346, 350 (D.C. Cir. 2017) (internal

quotation marks omitted). But the public interest in disclosure that Sikes asserts is

scant in comparison.

       In his complaint, Sikes alleged that he believed the note may reveal that

Adm. Boorda had an extramarital affair and was under significant pressure in light

of the military’s criminalization of adultery. The complaint alleged that, if true,

such information might contribute to public reconsideration of the military’s

penalties for infidelity. But, even if Sikes’s speculation is correct, reflection on

one personal consequence of the military’s publicly known policy on adultery—

while perhaps of some general “public interest”—would touch only tangentially

upon the only interest that matters for FOIA purposes: contributing to the public’s

understanding of the operations or activities of the government. See Reporters

Comm., 489 U.S. at 775. Moreover, even if Sikes’s speculation that Adm. Boorda
       10
          At most, Sikes suggests in passing that these significant privacy interests have
“attenuated over the twenty-plus years since Admiral Boorda’s suicide.” But the mere passage
of time—or perhaps even death—without more “does not materially diminish these interests.”
Schrecker v. U.S. Dep’t of Justice, 349 F.3d 657, 666 (D.C. Cir. 2003); see Accuracy in Media,
Inc. v. Nat’l Park Serv., 194 F.3d 120, 123 (D.C. Cir. 1999).
                                              19
             Case: 17-12421     Date Filed: 07/19/2018    Page: 20 of 23


had an extramarital affair were true, revelation of such information would only

increase his family members’ privacy interests in the note even higher.

      On appeal, Sikes more broadly speculates that public interest would be

served because “the note may have revealed pressures Admiral Boorda faced as a

naval officer,” without any further elaboration. Even if true, a glimpse into the

general level of pressure that came with Adm. Boorda’s job would not

“contribut[e] significantly to public understanding of the operations or activities”

of the Navy. Fed. Labor Relations Auth., 510 U.S. at 495 (internal quotation

marks and emphasis omitted). This is especially so in light of the fact that the

Navy has publicly disclosed the separate suicide note that Adm. Boorda addressed

to his sailors. That note did touch on certain pressures of Adm. Boorda’s position

and revealed that Adm. Boorda couldn’t “bear to bring dishonor” to his sailors

based on accusations that he had worn two combat ribbons that he had not earned.

Whatever amount the additional note might contribute to the understanding of such

issues likely pales in comparison to the degree to which the note would invade the

Boordas’ privacy.

      Sikes’s only other argument is that “it is possible that the suicide note

contains statements that are of great public importance and that do not disclose

sensitive personal information.” He argues, therefore, that the court should not

rule in the Navy’s favor without at least first inspecting the note in camera to


                                          20
             Case: 17-12421     Date Filed: 07/19/2018   Page: 21 of 23


weigh its actual content. But this blanket assertion proves too much. Certainly, it

is possible that the note contains information of significant public importance;

perhaps it is not that personal after all. But the same could be said of any

governmental record until one has seen its contents. Under Sikes’s argument, then,

essentially every record that is alleged to have been improperly withheld under

FOIA’s privacy exemptions should be reviewed in camera. Yet, in camera

inspection is not required under FOIA, and thus Sikes must point to something

specific about the document in question that would entitle him to such review. See

Miscavige v. IRS, 2 F.3d 366, 368 (11th Cir. 1993).

                                          3

      Without question, the district court should have considered Sikes’s argument

regarding the applicability of the asserted privacy exemptions in the first instance.

Indeed, usually, “FOIA cases should be handled on motions for summary

judgment, once the documents in issue are properly identified” and after the

government has supplied affidavits or other information describing the documents.

Id. at 369. Yet, even without further development of the record, there is no dispute

over the general nature of the document at issue here: a suicide note written

privately from a husband to his wife and left at the home they shared together. We

are confident that such document is properly subject to protection under exemption

7(C). Cf. Reporters Comm., 489 U.S. at 776 (some documents, by their nature,


                                          21
               Case: 17-12421   Date Filed: 07/19/2018    Page: 22 of 23


“fit[] into a genus in which the [privacy] balance characteristically tips in one

direction”).

      Even without further information on the exact details of its contents, the

suicide note from Adm. Boorda to his wife is the type of document whose

disclosure can “reasonably be expected to constitute an unwarranted invasion of

personal privacy.” 5 U.S.C. § 552(b)(7)(C); see also Reporters Comm., 489 U.S.

at 777 n.22 (emphasizing that exemption 7(C) applies based on the reasonable

expectation that a disclosure would unduly invade personal privacy rather than on

a showing that the disclosure in fact would do so). There is nothing to indicate that

the note was in any sense a product of the Navy or of Adm. Boorda’s official

duties, especially in light of the fact that Adm. Boorda left a separate suicide note

to those under his official command, which has been made available to the public.

Indeed, the only reason the Navy even has the note is because it was found at

Adm. Boorda’s home by Naval investigators. Thus, although it is held within the

Navy’s files, there is no reason to expect the note to be anything other than an

intimate message written from husband to wife. Those individuals do not forfeit

their significant privacy interests in such a note merely because one of them held

an important government position at the time. See generally Judicial Watch, 876
F.3d at 349–51 (draft indictment of Hillary Clinton protected under exemption

7(C)); cf. Reporters Committee, 489 U.S. at 774 (“FOIA’s central purpose is to


                                          22
             Case: 17-12421     Date Filed: 07/19/2018   Page: 23 of 23


ensure that the Government’s activities be opened to the sharp eye of public

scrutiny, not that information about private citizens that happens to be in the

warehouse of the Government is so disclosed.”).

      Thus, even if we cannot completely rule out the possibility that the suicide

note might reveal something of public importance, every indication is that a note of

this type is of a predominantly—and inescapably—personal nature. In these

circumstances, we need not remand to the district court to have it view the note in

order to reject Sikes’s unfounded speculation about its value to the public. Sikes

has not stated a plausible claim that the Navy’s withholding of it under FOIA

exemption 7(C) was improper.

                                         IV

      The judgment of the district court is AFFIRMED in part and REVERSED

in part. The case is REMANDED for further proceedings.




                                          23